DETAILED ACTION
Claims 1, 3-9, and 11-16 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Wieland III (Reg. No. 33096) on November 17, 2021.
The application has been amended as follows: 

1 (Currently Amended). A method for facilitating communications while protecting customer privacy through cryptography and withholding of personally identifiable information, comprising: 
storing, in a memory of a processing server, contact data and a reference value associated with a first external computing device; 

validating, by a processor of the processing server, the digital signature using a communicator public key of a cryptographic key pair; 
receiving, by the receiver of the processing server, a communication message from the second external computing device;
forwarding, by a transmitter of the processing server, the communication message to the first external computing device using the stored contact data following successful validation of the digital signature;
transmitting, by the transmitter of the processing server, a permission request to the first external computing device following successful validation of the digital signature; and 
receiving, by the receiver of the processing server, a permission message from the first external computing device prior to forwarding the communication message.  

2 (Canceled).

9 (Currently Amended). A system for facilitating communications while protecting customer privacy through cryptography and withholding of personally identifiable information, comprising: 
a first external computing device; 
a second external computing device; and 

a transmitter, 
a memory storing contact data and a reference value associated with a first external computing device, 
a receiver receiving a communication request from a second external computing device, the communication request including at least the reference value and a digital signature, and 
a processor validating the digital signature using a communicator public key of a cryptographic key pair, wherein 
the receiver of the processing server further receives a communication message from the second external computing device,
P06820-US-UTILAttorney Docket No.Page 35 of 37the transmitter of the processing server transmits the communication message to the first external computing device using the stored contact data following successful validation of the digital signature;
wherein the transmitter of the processing server further transmits a permission request to the first external computing device following successful validation of the digital signature, and 
the receiver of the processing server further receives a permission message from the first external computing device prior to forwarding the communication message.  

10 (Canceled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “storing, in a memory of a processing server, contact data and a reference value associated with a first external computing device; receiving, by a receiver of the processing server, a communication request from a second external computing device, the communication request including at least the reference value and a digital signature; validating, by a processor of the processing server, the digital signature using a communicator public key of a cryptographic key pair; receiving, by the receiver of the processing server, a communication message from the second external computing device; forwarding, by a transmitter of the processing server, the communication message to the first external computing device using the stored contact data following successful validation of the digital signature; transmitting, by the transmitter of the processing server, a permission request to the first external computing device following successful validation of the digital signature; and receiving, by the receiver of the processing server, a permission message from the first external computing device prior to forwarding the communication message". 
The following is considered to be the closest prior art of record:
Yokota (US 7328351) – teaches sending signed mail to an alias email address, confirming the signature, converting the alias email address to an actual email address, and sending the mail to the actual email address.
Mendiola et al. (US Pre-Grant Publication 2004/0058694) teaches an interested buyer sending a text message to the seller through a fake phone number. The message is received by a server and the message is transmitted to 
KELLEY (US Pre-Grant Publication 2009/0124270) also teaches privately exchanging text messages using aliases.
Wentker et al. (US Pre-Grant Publication 2009/0037982) teaches user’s having phone number aliases.
NACHUM (US Pre-Grant Publication 2011/0252104) teaches receiving an email at an alias email address, translating the alias email address to the actual email address, and sending the email to the actual email address.
Senger (US 2018/0139574) – teaches obtaining permission from a user to provide that user’s contact information to other users.
Khalil (US 2014/0101161) – teaches translating an alias to a real physical address and requesting permission to access the actual contact information.
Luft (US 2011/0143713) – teaches seeking permission to transmit a user’s contact info to a second party.
However, the concept of using an alias along with signature verification and permission from the owner as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1, 3-9, and 11-16 are considered to be allowable.

The claims submitted on October 9, 2019 in combination with the above Examiner Amendment has overcome the potential prior art rejections. Therefore, the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498